PD-1298-15
Court of Appeals
Fifth District of Texas at Dallas
George L. Allen Sr. Courts Building
600 Commerce Street, Suite 200                                   RECEIVED IN
Dallas, Texas 75202                                          COURT OF APPEALS, 5th DIST.

                                                                  SEP 2 2^015
                                                                   LISA MATZ
c - K 15,
September i c 2015
              om K                                            CLERK- 5th DISTRICT




Dear Lisa Matz, District Clerk:




Please find enclosed Appellant's Motion for Extension regarding Petition for
Discretionary Review under Cause No- 05-13-01543-CR on appeal from the 416th
Judicial District Court-

If you could please file this motion and bring to the attention of the Court
I would greatly appreciate it very much- I want to thank you for your time
regarding this matter, and I look forward to hearing from you soon-


                                                                   FILED IN
                                                          COURT OF
Respectfully submitted,
                                                                 m     0 l 2;-j

Hi**! h fod*£*x                                               Abel Aoosta, Clerk
Miguel Antonio Rodriguez, #01893272
Appellant Pro Se
L.V. Hightower Unit
902 FM 686
Dayton, Texas 77535-2299




                                                                 7id
                                                                       ¥EDli
                                                               SEP 39 2015
                                                               rn RECEIVED IN
                         In the Court of Appeals for the       C0URT OF APPEALS, 5th DIST.
                       Fifth District of Texas at Dallas                       _


MIGUEL ANTONIO RODRIGUEZ,               §                      n,ri'^^
      Appellant                         §                      CLERK. 5th DISTRICT
                                       •§
                                        §
V.                                      §          No. 05-13-01543-CR
                                        §
                                        §
THE STATE OF TEXAS                      §
      Appellee                          §


     MOTION FOR EXTENSION OF TIME REGARDING PETITON FOR DISCRETIONARY REVIEW



      Appellant had received a Mandate from this Court affirming the trial

court's judgment in the above-mentioned styled and numbered cause on or

around the 8th day of July, 2015. Appellant does not comprehend nor

understand the English language, and is presenting this Motion via proxy.

Appellant is interested in pursuing his Petition for Discretionary Review so

that he may preserve his Insufficiency of Evidence claim for further review

in the Federal Writ of Habeas Corpus under United States Code § 2254-

Furthermore, Appellant had received only an English copy of the Mandate

provided by this Court, and did not understand the contents. Appellant is

respectfully requesting an Extension of Time so that he may pursue his- Petition

for Discretionary Review.



                                     PRAYER




      The Appellant prays that this Court Grant him an Extension of Time so

that he may prepare and file his Petition for Discretionary Review for

preservation of his claims in the Federal Writ of Habeas Corpus.
Respectfully submitted,




Miguel Antonio Rodriguez
TDCJ No-   01893272
Appellant, Pro Se
L.V. Hightower Unit
902 FM 686
Dayton, Texas 77535-2299
                                            %.i
                             ~?
                             o
                             J*    2\                      2=>
                                        5
                             •A    °\                         5


                              -4
                              en




 it*!




 I-..'


 m
 to

 Iff



                                                          £,

                                                          0
                                            ,       ,
                                                          »
                                            Q             -4
                                                          3;
                                            Ifl           S*5r-
                                            m
                                            "*S         ' ¥'>•

                                            i % M          *•*.

                                                w
                                                           d
                                                #•••
                                                A         ^
                                                f          s,j-.

fe tO G 2          °*   ^
              _ o
ON-^S' t~               ID


.8

         r*   CO